PER CURIAM.
This is a proceeding brought under RCA 3.530 by the State Bar Association’s Committee on Unauthorized Practice of Law, seeking to have one Stanley Lake held in contempt, and appropriately punished, for practicing law without license or right. The charge is that Lake, a notary public, has been engaged in preparing deeds to which he is not a party. Under RCA 3.020 this constitutes the practice of law.
Lake has not responded to the rule issued against him to show cause why. he should not be held in contempt. Accordingly, the rule hereby is made absolute and 'he is adjudged guilty of contempt. Also, he is permanently enjoined from engaging in the practice of law.
We deem an appropriate punishment to be the imposition of a fine of $1 and the costs of this proceeding against him, and such punishment hereby is imposed.